DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “sending said expanded liquefied stream through a backpressure valve to maintain a liquid state” in section “e” of the claim introduces new matter because the claim recitation encompasses subject that is not supported in the original disclosure. The recitation includes maintaining a liquid after the backpressure valve (see 
Claims 10-16 are also rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gahier et al. (US 2011/0005273) in view of Barclay et al. (US 2012/0047943)
In regard to claim 1, Gahier teaches a system for producing natural gas liquid products comprising
a. a fluid expansion valve (50) positioned downstream from a subcooler heat exchanger (28), wherein said subcooler heat exchanger (28) cools one or more reflux streams (96, 46) against an overhead vapor stream [82] (see at least fig. 1-7; ¶ 0114);
b. and a distillation column (30) positioned downstream from said fluid expansion valve [50] (See fig. 1-7).
Gahier teaches a fluid expansion valve, but does not explicitly teach the fluid expansion valve is a dense fluid expander and does not teach a backpressure valve located between said dense fluid expander and said distillation column, wherein the distillation column is in downstream communication with said backpressure valve via a liquid line. 
However, it is well known in the art to use dense fluid expander for expansion, as taught by Barclay, wherein Barclay teaches a natural gas liquefaction process wherein a cold high pressure fluid from MCHE (heat exchanger 40) is reduced in pressure to slightly above the 
Further, Barclay teaches a backpressure valve (55) located between said dense fluid expander (54) and a column, wherein the column is in downstream communication with said backpressure valve via a liquid line (See Barclay fig. 4; ¶ 0099). Barclay teaches the liquid is expanded in isenthalpic expansion valve 55 and flashed to form a two-phase mixture of flash gas and LNG, which is clear that fluid line carries liquid to the column.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expansion device of Gahier with a dense fluid expander, based on the teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a dense fluid expander would allow the system of Gahier to increase the amount of liquid leaving the expansion valve and also to recover energy from the process for providing mechanical power to other devices. 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gahier by implementing a backpressure valve between the dense fluid expander and the distillation column, in view of the teachings of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a backpressure valve would allow the system of Gahier to further regulate the flow of fluid from the dense fluid expander and provide expansion to the liquid and flash it into the column to form the two-phase mixture of flash gas and LNG (See Barclay ¶ 0099).

In regard to claim 3, Gahier teaches the system of claim 1, but does not teach further comprising a Joules-Thomson valve positioned on a line parallel to said dense fluid expander. However, Barclay teaches a Joules-Thomson valve (53) positioned on a line parallel to the dense fluid expander [54] (See Barclay fig. 4; ¶ 0101). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gahier by implementing a Joules-Thomson valve on a line parallel to the dense fluid expander, in view of the teachings of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an additional Joules-
In regard to claim 4, Gahier, as modified, teaches that said dense fluid expander (expander 50 as modified above) is positioned to accept a liquid feed from said subcooler heat exchanger (28) into an upper portion of said distillation column [30] (see fig. 1-7 of Gahier).
In regard to claim 5, Gahier teaches that said distillation column (30) has an upper exit for a residue gas stream (84) and a lower exit for a liquid stream [82] (See Gahier, fig. 1-7;  ¶ 0139, 0145).
In regard to claim 6, Gahier teaches a recycle line (92/96) positioned to return a portion of a residual gas stream to said distillation column [30] (see at least Gahier, fig. 1-7;  ¶ 0151-0153).
In regard to claim 7, Gahier teaches an expansion valve (94) on said recycle line [92] (see fig. 1-7), but does not explicitly teach that the expansion valve is a dense fluid expander. However, official notice is taken that dense fluid expanders are well known for expansion of fluids and therefore it is obvious to one of ordinary skill in the art to use a dense fluid expander as an obvious substitution for the same purpose of increasing the amount of liquid leaving the expansion valve and also to recover energy from the process for providing mechanical power (as stated in claim 1).

In regard to claim 8, Gahier teaches a process for separating a hydrocarbon mixture into a liquid stream and a vapor stream, said process comprising the steps of:

b. separating (via separator 22) said two-phase mixture (42) into a vapor stream (44) and a liquid stream [45] (see fig. 1-7; ¶ 0110-0113);
c. sending at least a portion of said vapor stream (44) through a subcooler heat exchanger (28) to produce a liquefied stream [49] (see at least fig. 1-7; ¶ 0114);
d. sending the liquefied stream (49) through a fluid expansion valve (50) to produce an expanded liquefied stream [52] (see fig. 1-7; ¶ 0114); and
f. sending said expanded liquefied stream (52) to a distillation column (30) to produce a liquids stream (82) and a residual gas stream [84] (See fig. 1-7; ¶ 0117, 0139, 0145).
Gahier teaches a fluid expansion valve, but does not explicitly teach the fluid expansion valve is a dense fluid expander and sending said expanded liquefied stream through a backpressure valve to maintain a liquid state.
However, it is well known in the art to use dense fluid expander for expansion, as taught by Barclay, wherein Barclay teaches a natural gas liquefaction process wherein a cold high pressure fluid from MCHE (heat exchanger 40) is reduced in pressure to slightly above the bubble point to ensure a liquid outlet in a dense fluid expander (liquid turbine 54) in an approximately isentropic expansion. The liquid is then further expanded in a backpressure valve (isenthalpic expansion valve 55) and flashed into the vapor dome to form the two-phase mixture of flash gas and LNG. Back-up expansion valve 53 is installed in parallel for use during transient operation such as start-up and to allow continued operation when the liquid turbine is down for maintenance (See Barclay fig. 4; ¶ 0099). Barclay further teaches the liquid turbine 54 has a liquid or dense liquid-like phase inlet and a liquid outlet (See Barclay ¶ 0100). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the expansion device of Gahier with a dense fluid expander, based on the teachings of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a dense fluid expander would allow the process of Gahier to increase the amount of liquid leaving the expansion valve and also to recover energy from the process for providing mechanical power to other devices. 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Gahier by implementing a backpressure valve between the dense fluid expander and the distillation column, in view of the teachings of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a backpressure valve would allow the process of Gahier to further regulate the flow of fluid from the dense fluid expander and provide expansion to the liquid and flash it into the column to form the two-phase mixture of flash gas and LNG (See Barclay ¶ 0099).

In regard to claim 10, Gahier, as modified, teaches that a portion (stream 92) of said residual gas stream (84) is returned to said distillation column [30] (See Gahier, fig. 1-7;  ¶ 0151-0153).
In regard to claim 11, Gahier teaches that said hydrocarbon feed (16) comprises a natural gas stream (See Gahier, ¶ 0101).
In regard to claim 12, Gahier teaches that said liquids stream (82) comprises a natural gas liquids stream (See Gahier, ¶ 0139-0143).
In regard to claim 13, Gahier teaches that said liquids stream comprises a mixture of propane and butane (See Gahier, ¶ 0140).
In regard to claim 14, Gahier, as modified, teaches that said dense fluid expander (50 as modified above) increases a percentage of liquids in said expanded liquid stream (See Barclay; ¶ 0100). Barclay teaches Liquid turbine 54 yield an increased liquid.
In regard to claim 15, Gahier as modified by Barclay teaches power produced by said dense fluid expander is recovered in a generator (57) or is allowed to dissipate (See Barclay; ¶ 0100). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Gahier by recover the power generated by the dense fluid expander in a generator, based on the teaching of teaching of Barclay since it has been shown that combining prior art elements to yield predictable results is obvious whereby by recovering the power would allow the process of Gahier to provide an electrical power that can be used in other parts of system or in other part of the plant. 
In regard to claim 16, Gahier, as modified, teaches that said power is dissipated by being sent to an oil brake (See Barclay; ¶ 0083).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in the new ground(s) of rejection, unless otherwise noted below.
Applicant’s arguments (Remarks pages 6-7) are an allegation that Barclay does not disclose that valve (55) maintains the expanded liquefied stream in a liquid state. 
In response, the examiner respectfully disagrees and notes that it appears that the applicant does not understand the teachings of Barclay or is misinterpreting the limitations of the claims.  None of the claims require that there must only be liquid present in the stream after the backpressure valve.  Therefore, allegations that Barclay is deficient is unpersuasive in view of the scope of the claim language. 
Further, it is noted that Barclay discloses: The cold high pressure fluid from MCHE 40 is reduced in pressure to slightly above the bubble point to ensure a liquid outlet in a liquid turbine 54 in an approximately isentropic expansion. The liquid is then further expanded in isenthalpic expansion valve 55 and flashed into the vapor dome to form the two-phase mixture of flash gas and LNG. Paragraph [0099] (emphasis added). Thus, Barclay discloses that the discharge from 
.  The claim language and the original disclosure do not require that the fluid withdrawn from the backpressure valve must only be liquid.  Barclay clearly discloses the claimed step e) of claim 8 and therefore the allegation is not persuasive.  See also 112(a) rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763